Case 1:20-cv-23973-RNS Document 36 Entered on FLSD Docket 01/14/2021 Page 1 of 5




                            UNITED STATES DISTRICT CO URT
                            SO UTHERN DISTRICT O F FLO RIDA

                                CASE NO .20-cv-23973-RNS

   EDDY PERERA-GO NZALEZ,                                        FILED BY            D'Q'
         Plainti#,
                                                                       IAF !3 2021
   V.                                                                  îAk!
                                                                          1;$1l'1lî?%'
                                                                          e,n'.G.-v'A.
                                                                            .



   JO RG E RO DRIG UEZ,individually,
   CITY OF HIALEAH,Florida,a
   m unicipalcorporation,

         Defendants.
                                      /

                            NOTICE O F CO NVENTIO NAL FILING

         Please take notice that the foregoing CD containing the video of the news

   television footage ofthe incidentis being filed conventionally forthe follow ing reasons:

             A CourtOrder(DE 35)(copy attached).
             Itcannotbe converted to an electronic form at.

         Q A technicalfailure ofthe coud's CM/ECF website on                       date.


   Date:Januarv 13,2021.                    Respectfully subm itted,
                                            BOW MAN AND BROOKE LLP
                                            Two Alham bra Plaza,Suite 800
                                            CoralGables,FL 33134
                                            Telephone:305-995-5600
                                            Facsim ile: 305-995-6090
                                                    -                  'N
                                        By: ys      '     2*
                                            EIi e M .Hernand ,Esq.
                                            Florida BarNo.378186
                                            Carolina S.Pihero,Esq.
                                            Florida BarNo.119335
                                            Elizabeth.Hernandeza bowm anandbrooke.com
                                            Carolina.pineroa bowm anandbrooke.com
                                            Juliet.M enendezo bowm anandbrooke.com
                                            CounselforDefendantJorge Rodriguez
Case 1:20-cv-23973-RNS Document 36 Entered on FLSD Docket 01/14/2021 Page 2 of 5


                                                                    CASE NO .20-cv-23973-RNS

                                CERTIFICATE O F SERVICE

          W E HEREBY CERTIFY thaton January 13,2021,a true and correctcopy ofthe

   foregoing was served via e-m ailincluding the video presented in a ShareFile Iink to aII

   counselofrecord on the attached Service List.


                                                       <i> '
                                                           )
                                                           gz/
                                                                           Np
                                                   S   ,
                                                       .
                                                       --'l
                                                          'Z            ***.
                                                                      e''
                                                       ' b       M H n ndez




                                      SERVICE LIST


   PaulBasile,Esq.                               Charles W .Flynn,111,Esq.
   The Law O ffice of                            Stolzenberg Gelles Flynn Arango LLP
   Kassebaum and Basile,P.A.                     1533 Sunset Drive,S uite 150
   150 W .FlaglerStreet,Suite 1675               M iam i,FL 33143
   M iam i,FL 33130                              Em ail:cflvnna safcounsel.com
   Em ail:naula kblawm iam i.com                Tel.305-961-1450
   Tel.305-445-2985                             Attorneys forPlaintiff
   A ttorneys forPlaintiff


   OscarE.Marrero,Esq.
   M arrero & W ydler
   2600 S.Douglas Road,PH-4
   CoralG ables,FL 33134
   Em ail:oem a m arrerolecal.com
   Tel.305-446-5528
   Attorney forCity ofHialeah
 Case 1:20-cv-23973-RNS Document 36 Entered on FLSD Docket 01/14/2021 Page 3 of 5




From :                         cmecfautosender@ flsd.uscourts.gov
Sent:                          priday,January8,20213:   44 PM
To:                            flsd cmecf notice@ flsdvuscourtss
                                  -      -                     gov
                               Activity inCase 1:20-cv-23973-RNS Perera-Gonzalezv.Rodriguez etalOrderon Motion
Subject:
                               forM iscellaneousRelief


Thisisanautomatice-mailmessagegenerated bytheCM/ECFsystem.PleaseD0 NOT RESPONDto thise-mail
becausethe m ailboxisunattended.
***N0TETO PUBLIC ACCESS USERS***JudicialConference oftheUnited Statespolicy permitsattorneysofrecord and
partiesinacase(includingproselitigants)toreceiveonefreeelectroniccopyofalIdocumentsfiledelectronically,if
receiptisrequired by Iaw ordirected bythe filer.PACER actessfeesapplyto aIIotherusers.To avoid Iaterchargesz
download a copvofeach documentduringthisfirstviewing.However,ifthe referenced dotumentisatranscript,the
free copy and 30 page lim itdo notapply.

                                                 U.S.DistrictCourt

                                             Southern DistrictofFlorida

Notice ofElectronic Filing
Thefollowingtransactionwasenteredon1/8/2021at3:44 PM ESTandfiledon1/8/2021
Case Nam e:        Perera-Gonzalezv.Rodriguezetal
Case Num ber:      1:20-cv-23973-RNS
                      -.


Filer:
DocumentNumber:35(Nodocumentattached)

DocketTexl:
PAPERLESS ORDER:The Courtgrants (34)DefendantJorge Rodriguez's motion forIeaveto
conventionally file hisvideofootage as an exhibitto his 133)reply.The Defendantm ust
conventionally file his video footage w ith the Clerk.The Defendant is also ordered to
sim ultaneously provide a courtesy copy ofthe footage to cham bers.Signed by Judge Robert
N.Scola,Jr.(kbe)

1:20-cv-23973-RNS Notice hasbeen electronically m ailed to:

CarolinaSofia Pinero carolina.pinero@ bowmanandbrooke.
                                                     com

CharlesW illiam Flynn cflynn@ sgfcounsel.com,ahettinga@sgfcounscl.comzczickler@ sgfcounsel.
                                                                                          com

Elizabeth M .Hernandez elizabeth.hernandez@ bowm anandbrooke.com,juliet.menendez@ bowm anandbrooke.com

 LourdesEspino W ydler Iew@ m arrerolegal.com,dinah@ marrerolegal.com,oem @ marrerolegal.com

oscarEdmund M arrcro oem @ marrerolegal.com,dinah@ marrerolegalxcom,Iew@ m arrerolegal.com

 PaulAnthony Basile basilelaw@ gm ail.com
Case 1:20-cv-23973-RNS Document 36 Entered on FLSD Docket 01/14/2021 Page 4 of 5



                               United States District Court
                               Southern District of Florida


                    Case Number:




                SUPPLEMENTAL ATTACHMENT{S)
       Please refer to supplemental "file" in the division where the
       Documents/Exhibits were submitted and filed.

       Division Document/Exhibits Submitted and Filed:    -~_J__-1-'(a_n----'--~......._-
       These Documents/Exhibits must not be placed in the "temp chron file".

       Documents/Exhibits Retained in Supplemental Files (Scanned)

       _   • Poor quality scanned images (i.e. Handwritten, Photographs)

       _
           .
           • Surety bonds

       _   • Bound extradition papers



       Documents/Exhibits Retained in Supplemental Files (Not Scanned)

       -A      CD, DVD, USB drtve. (i.e. AudioNisual)



       ** All other documents and documentary exhibits are part of the CM/ECF
       Case Record in pdf format.




                                                                                      Revised: 2/20/2019
Case 1:20-cv-23973-RNS Document 36 Entered on FLSD Docket 01/14/2021 Page 5 of 5




                      '




                                                                 ..   z''
                                                                      ,                 V                                                                          ;
                                                                                                                                                                   )
                                                                                                                                                                   j           ,
                                                                                                                                                                                   :'     w 'xx
                                                                                                                                                                                          a
                                                  -                                                   )Oo                                                          .. ..' .. xx-
                                                                                                                                                                   '
                                                                                                                                                                   .                                   .
                                                y
                                                  .            y pt 2e pv, ' , ' .ux
                                             z,
                                                                                                                                                                                          .
                                                                  a .
                                                                .o .   d qa. 1               . , .x 'x
                                                                                            .,                                                                                                     .
                                           '
                                          z'       tq
                                                    .
                                                    k
                                                    .     */eJo %
                                                             .   .
                                                                 :NW. .    -.
                                                                            '2:40
                                                                              . yo     2     ' ,r
                                                                                               ,,u
                                                                                                 zyj,..                                                                                                    .   .
                                          ;q r''' . '            eo        z.      z s         z
                                                                                               .   h .,.
                                                                                                     ,
                             / .
                               = ':,
                                   r.     ,,. .;
                                          f                        #)@.2na 4. n > .. ,zoNng        ,
                                                                                                   .
                                                                                                   jj.j
                                                                                                      yj
                                                                                                       oq
                            /
                            '      t
                                      .s('
                                         ,. ?       ,
                                                    i
                                                    -  '.               '-VW .4 eYG
                                                                                 o  oy 9 v-
                                                                                          zzpoW . '      h.
                                                                                                          .
                                                                                                          y
                           /
                           ;            (
                                        .,;..,4..,j,jj:j ,,r.:        .
                                                                                .
                                                                                .
                                                                                  /1zt,o  o       #       '
                                                                                                          yày
                          I
                          p
                          ,                                               .
                                                                          , ..
                                                                             ., 2
                                                                             ,  p
                                                                                :l
                                                                                 y
                                                                                 ;
                                                                                 ... . :
                                                                                 .     ,n.,                                                                                             u.
                                                                                                                                                                                         ;o.yo                     j:
                                                                                            . ..
                                                                                             .                                                              ,,           jj.
                                                                                                                                                                         .
                                                                                                                                                                        .. .
                                                                                                                                                                                                   e               k
                                                                                                                                                                                                                   y
                                                                                                    ..
                                                                                                         (                                                         f.                                      ,       j
                                                                                                                                  .      M
                                                                                                                                       ...   .                                                                      1
                                                                                                                          g                            .                                                            '
                                                                                                                          )                        :f
                                                                                                                          1                         :          .

                                                                                                                              .                            .
                                                                                                                                      ,.     ..   j.
                                                                                                                                                   '

                                                                                                                                       .                         J-JL
                                                                                                                                                                    3                                               '
                                                                                                                                                            '
                                                                                                                                                               2 ;.
                          $
                          .                                                                                                                                   t'
                                                                                                                                                               .. ')
                          h!'                                                                   )y
                                                                                                 '
                                                                                                 '
                                                                                                 .
                                                                                                 ï'.               '                                        d;' ..eE' 'y'f''
                           s.
                            .8                                                              #..
                                                                                              .'
                                                                                                 '                     ..ys
                                                                                                                          p.J
                                                                                                                            ..
                                                                                                                            (                               >
                                                                                                                                                            v .k .$
                                                                                                                                                            '
                                                                                                                                                           j.
                                                                                                                                                                        t. .
                                                                                                                                                                      (.':
                                                                                                .              .                                           ...                 .
                                                                                                                                                                               ,     tf
                                 $.
                                  k:                                                                                                                           !               .   ..
                                                                               C .''             ,.            '
                                                                                                               .
                                                                                                                                                           j,(                    '; ch.. mkfb
                                                                                                                                                                                             A'
                                                                                                                                                                                           r';x
                                   ..
                                    hq                                         ;.
                                                                               .        '             . ?
                                                                                                        :                                                  .',             .
                                                                                                                                                                                  ?           !
                                                                                                                                                                                              2      '
                                     sN
                                      x                                         .       .                .                                                                  (9 ,'!j , ).            .
                                          .
                                              x..                jt
                                                                  :....(.
                                                                 ..                                          ...i                                                        t .   4        -    .
                                                '                 .
                                                                                    .
                                                                                        j                     ft'.j.                                                     .,.. :.
                                                                                                                                                                               : .). .. s'%.,'
                                                                                                                                                                                       . . l.    .'
                                                                                                                                                                                                't
                                                    .                 .    .        t       .                                                                             )               ' <
                                                        ..
                                                         .                                  .                                                                            ,y:i.                .;
                                                                                                                                                                                               .




                                                                                            .   ..,2.
